DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: EXTERIOR BODY, LAMINATED BATTERY, AND METHOD FOR PRODUCING THE EXTERIOR BODY COMPRISING A CORNER INCLUDING A CURVED PORTION AND A STRAIGHT PORTION.
Claim Objections
Claim 4 is objected to because of the following informalities:  L3 of the claim recites “scond” but should recite “second”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US PGPub 2004/0048149), and further in view of Lin et al. (CN 109103508A, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Gross discloses in Fig. 10 an exterior body (18) for a laminated battery (10) ([0009], [0028]), and 
the exterior body (18) comprises a structure that encloses a power generation element (18) ([0028]-[0029], [0033]),
the structure includes a top surface (Fig. 10, [0033], e.g. a top surface that covers a top of the power generation element 18),
in plan view, the top surface includes a first side, a second side extending in a direction crossing the first side, and a first corner connecting the first side and the second side ([0033], see annotated Fig. 10 provided below), and
in plan view, the first corner includes a first primary curved portion, a first straight portion, and a first secondary curved portion, from the first side toward the second side ([0033], see annotated Fig. 10 provided below).

    PNG
    media_image1.png
    400
    841
    media_image1.png
    Greyscale

Specifically, Gross discloses wherein the first corner comprises a chamfer cut in order to provide improvements resulting in improved reliability and simplification of a method for producing the laminated battery (10) while reducing stresses on the exterior body (18) and on the power generation element (14), thereby reducing failure of the exterior body (18) or delamination of the power generation element (14) ([0009]-[0010], [0028]-[0029], [0033]).
While Gross discloses wherein the exterior body (18) comprises a structure that encloses a power generation element (18), the structure includes a top surface ([0028]-[0029], [0033], e.g. a top surface that covers a top of the power generation element 18), Gross does not explicitly disclose wherein the exterior body comprises a convex structure with a space for enclosing the power generation element, wherein the convex structure includes the top surface.
Lin teaches in Fig. 1 a laminated battery ([0001]) comprising an exterior body (3) comprising a first exterior body and a second exterior body, wherein the exterior body (3) comprises a convex structure (1) with a space for enclosing a power generation element (5) ([0039]), the convex structure (1) includes a top surface, wherein in plan view, the top surface includes a first side, a second side extending in a direction crossing the first side, and a first corner connecting the first side and the second side ([0039]).
Specifically, Lin teaches in Fig. 1 wherein the first corner comprises a chamfer cut ([0024]).
It would have been obvious to one of ordinary skill in the art to form the exterior body of Gross to comprise a first exterior body and a second exterior body, wherein the exterior body comprises a convex structure with a space for enclosing the power generation element of Gross, as taught by Lin, as such is a known configuration in the art, wherein the skilled artisan would have reasonable expectation that such would successfully enclose the power generation element of Gross, as desired by Gross.
Regarding Claim 2, modified Gross discloses all of the limitations as set forth above. Modified Gross further discloses wherein the size of the power generation element (14 of Gross) is not particularly limited ([0024] of Gross).
The Examiner notes that the convex structure encloses the power generation element and consequently the height of the convex structure corresponds to the size of the power generation element.
	However, modified Gross does not explicitly disclose a size of the power generation element or a height of the convex structure and consequently does not disclose wherein a height of the convex structure is 3 mm or more.
	Lin further teaches in an exemplary embodiment wherein the power generation element (5) has a thickness of 10.0-10.5 mm (Fig. 1, [0039]) and therefore Lin teaches wherein a height of the convex structure (1) is 3 mm or more in order to successfully enclose the power generation element (5).
	It would have been obvious to one of ordinary skill in the art to form the power generation element of modified Gross to have a thickness in the range taught by Lin, such that a height of the convex structure is 3 mm or more in order to successfully enclose the power generation element, as the size of the power generation element is not particularly limited and therefore the skilled artisan would have reasonable expectation that such would successfully form the power generation element desired by modified Gross.
Regarding Claim 3, modified Gross discloses all of the limitations as set forth above. Modified Gross further discloses wherein, in plan view, the top surface includes a third side facing the first side, a fourth side facing the second side, a second corner connecting the second side and the third side, a third corner connecting the third side and the fourth side, and a fourth corner connecting the fourth side and the first side ([0033], see annotated Fig. 10 of Gross provided below).

    PNG
    media_image2.png
    523
    840
    media_image2.png
    Greyscale

Regarding Claim 4, modified Gross discloses all of the limitations as set forth above. Modified Gross further discloses wherein, in plan view, the second corner includes a second primary curved portion, a second straight portion, and a second secondary curved portion, from the second side toward the third side ([0033], see annotated Fig. 10 of Gross provided below).

    PNG
    media_image3.png
    412
    840
    media_image3.png
    Greyscale

Regarding Claim 5, modified Gross discloses all of the limitations as set forth above. Modified Gross further discloses wherein, in plan view, the third corner includes a third primary curved portion, a third straight portion, and a third secondary curved portion, from the third side toward the fourth side ([0033], see annotated Fig. 10 of Gross provided below).

    PNG
    media_image4.png
    436
    840
    media_image4.png
    Greyscale

Regarding Claim 6, modified Gross discloses all of the limitations as set forth above. Modified Gross further discloses wherein, in plan view, the fourth corner includes a fourth primary curved portion, a fourth straight portion, and a fourth secondary curved portion, from the fourth side toward the first side ([0033], see annotated Fig. 10 of Gross provided below).

    PNG
    media_image5.png
    416
    860
    media_image5.png
    Greyscale

Regarding Claim 7, modified Gross discloses in Fig. 10 of Gross a laminated battery (10 of Gross) comprising a first exterior body and a second exterior body (Fig. 1, [0039] of Lin), and a power generation element (14 of Gross) enclosed between the first exterior body and the second exterior body (Fig. 1, [0039] of Lin), and
at least one of the first exterior body and the second exterior body is the exterior body set forth above (Fig. 10, [0033] of Gross, as rendered obvious above).
Regarding Claim 8, modified Gross discloses all of the limitations as set forth above. Modified Gross further discloses wherein the shape of the exterior body (18 of Gross) provides improvements resulting in improved reliability and simplification of a method for producing the laminated battery (10 of Gross) while reducing stresses on the exterior body (18 of Gross) and on the power generation element (14 of Gross), thereby reducing failure of the exterior body (18 of Gross) or delamination of the power generation element (14 of Gross) ([0009]-[0010], [0028]-[0029] of Gross). 
However, modified Gross remains silent regarding the method for producing the exterior body set forth above and consequently does not disclose the method comprising a flanging step of forming the convex structure by flanging a laminate film and a mold used for the flanging has a shape corresponding to the first corner.
Lin further teaches a method for producing the exterior body (3) comprising the convex structure (1) comprising a flanging step of forming the convex structure (1) by flanging a laminate film and a mold used for the flanging has a shape corresponding to the desired shape of the exterior body (3) ([0010], [0039], wherein a flanging step is a pressing step, as evidenced by [0021] of the instant specification).
It would have been obvious to one of ordinary skill in the art to produce the exterior body of modified Gross through a flanging step of forming the convex structure by flanging a laminate film and a mold used for the flanging has shape corresponding to the desired shape of the exterior body, as further taught by Lin, such that the mold used for the flanging has a shape corresponding to the first corner of modified Gross, wherein the skilled artisan would have reasonable expectation that such would successfully produce the exterior body that provides improvements resulting in improved reliability and simplification of a method for producing the laminated battery while reducing stresses on the exterior body and on the power generation element of modified Gross, thereby reducing failure of the exterior body or delamination of the power generation element, as desired by modified Gross.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        August 8, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
August 11, 2022